 



Description: D:\Dropbox (SEC Compliance)\2014 OPERATIONS\2015 OPERATIONS\2015
EDGAR\11_November\Coconnect\11-23-2015\Source\Form
8-K\Draft\Production\image_001.jpg [image_003.jpg]   July 15, 2015   CoConnect,
Inc. 468 N. Camden Dr., Suite 350 Beverly Hills, CA 90210 Attn: Bennett J.
Yankowitz, President

 

Dear Mr. Yankowitz:

 

In accordance with our most recent discussions regarding your company’s desire
to engage in a Reverse Take-Over (“RTO”) of Fanattac, Inc. (“Fanattac”), as
outlined in PacificWave Partners Limited’s proposal submitted to you and
Fanattac on November __, 2015, and subsequent thereto to secure additional
capital (the “Funds”), this letter agreement (the “Agreement”) shall serve as
our full and complete understanding relative to your engagement of our firm,
PacificWave Partners Limited (“PacificWave”), as financial advisors to
CoConnect, Inc., a Nevada corporation (the “Company”). The Company acknowledges
that any Funds may be provided through single or multiple tranche investments
consisting of, without limitation, one or more of the following: conventional
debt, convertible debt, secured debt, participating debt, warrants, equity,
preferred equity, equity draw-down facilities, lines of credit, letters of
credit and/or any other forms of financing (each, an “Investment”).

 

In consideration of the mutual representations, warranties and covenants
contained herein, and other good and valuable consideration, the sufficiency of
which is hereby acknowledged, PacificWave and the Company hereby agree to the
following terms and conditions:

 

Role of PacificWave Partners Limited and Independent Contractor Status

 

1. The Company hereby engages PacificWave as its exclusive financial advisors to
facilitate introductions to one or more persons, partnerships, corporations or
other entities or groups, satisfactory to the Company, who would be interested
in entering into an RTO and, if requested by the Company, a Financing
Transaction with the Company, as well as such other consultants and/or
professionals as may be necessary or appropriate in effecting an RTO or
Financing Transaction. A “Financing Transaction” shall mean the payment of Funds
to the Company by way of any Investment or Investments. The Company shall have
the absolute right to refuse to consummate an RTO or a Financing Transaction for
any reason or no reason. The Company acknowledges and agrees that PacificWave
and its officers, directors, employees, agents and representatives are not
acting as an agent or broker of the Company or otherwise acting in a fiduciary
capacity on behalf of the Company and are acting solely as an independent
contractor. PacificWave and its officers, directors, employees, agents, and
representatives shall not be empowered to act for or bind the Company to any
contractual arrangement with any third parties. The Company acknowledges and
agrees that PacificWave will introduce potential investors to the Company, but
will not solicit any Financing Transaction, participate in the negotiation or
execution of any Financing Transaction or advise on the merits of any Financing
Transaction.

 

Page 1 to 11

   

 

[image_002.jpg] 

Term of Engagement

 

2. The term of this Agreement shall be for a period of sixty (60) days (the
“Term”) commencing from the date that PacificWave receives a copy of this
Agreement executed by the Company. PacificWave shall be the exclusive financial
advisors to the Company during the Term. Thereafter, this Agreement shall renew
automatically for successive terms of sixty (60) days (each, a “Renewal Term”)
unless either party shall give twenty (20) days’ written notice of termination
to the other party before the commencement of any Renewal Term. Any termination
of this Agreement pursuant to this paragraph 2 shall be without liability of any
character (including, but not limited to, loss of anticipated profits or
consequential damages) on the part of any party thereto, except that the Company
shall remain obligated to pay all fees and expenses provided to be paid by it
specified in paragraphs 3, 4, 5 and 6 of this Agreement.

 

Introductions

 

3. Prior to the introduction of the Company to any particular investor or
investors during the Term, PacificWave will provide the investor’s name or
investors’ names (each, a “Named Investor”) in writing to the Company for
approval by the Company (a “Name Registration”). The Company agrees to accept
every potential Named Investor that PacificWave submits for Name Registration,
except only (i) where the Company has already had substantive discussions about
an investment in the Company prior to the execution of this Agreement with the
Named Investor or (ii) where the Company in good faith believes that the
Company’s reputation may be harmed by entering into a Financing Transaction with
the Named Investor. If the Company has already had substantive discussions about
an investment in the Company prior to the execution of this Agreement with the
Named Investor that PacificWave submits for approval, the Company will promptly
disclose the circumstances of the prior introduction and the name of the third
party, if any, having made the introduction to the Company of the Named
Investor. If the Company does not provide its approval or rejection of a Named
Investor within 24 hours of PacificWave’s disclosure to the Company of the
identity of that Named Investor, then the Company shall be deemed to have
approved that Named Investor, and the Named Investor shall be the subject of a
Name Registration. The Company agrees to maintain the confidentiality of each
Named Investor, unless disclosure of the Named Investor is required by
applicable law.

 



Page 2 to 11

   

 

[image_002.jpg] 

 

PacificWave Compensation

 

4. (a) As partial consideration for the services to be provided by PacificWave
under this Agreement, the Company shall pay, upon receipt of Funds by the
Company from a Financing Transaction, whether such Financing Transaction was
closed during the Term, a Renewal Term or within two (2) years from the
termination of this Agreement, with any Named Investor introduced to or caused
to be introduced to the Company by PacificWave, a cash fee of ten percent (10%)
(the “Cash Fee”) of the gross value of such Financing Transaction. The Company
agrees to wire to PacificWave the Cash Fee within forty-eight (48) hours of
receipt of such Funds by the Company; provided, however, that for any Financing
Transaction that closes after the closing of an RTO, the Cash Fee shall be eight
percent (8%).         (b) In the event that all or a portion of the
consideration paid in a Financing Transaction is other than cash, then the value
of such non-cash consideration shall be deemed to be the fair market value of
such non-cash consideration on the date such Financing Transaction is
consummated. In the event the Company refers an investor or investors to
PacificWave during the Term or a Renewal Term and such investor or investors
subsequently participate in a Financing Transaction, PacificWave shall be paid
fifty percent (50%) of the Cash Fee calculated in accordance with paragraph 4 of
this Agreement.         (c) The Company agrees to maintain the confidentiality
of each Named Investor, except as required by applicable law. For a period of
two (2) years from the termination of this Agreement, the Company will not
solicit or enter into any Financing Transaction with any Named Investor without
the written consent of PacificWave and payment to PacificWave of compensation of
no less than the compensation that PacificWave would have received pursuant to
the terms of this Agreement.         (d) As consideration for identifying a
suitable RTO candidate, the Company agrees to issue to PacificWave 946,666
shares of its common stock, payable upon the signing of a letter of intent for
such RTO.

 

5. The Company shall also reimburse PacificWave for all out-of-pocket expenses
relating to travel, accommodations, car hires and other reasonable costs
incurred by PacificWave in connection with the services provided to the Company
under this Agreement, provided that such expenses shall not exceed $3,000 in any
thirty (30) day period unless approved in advance by the Company. All expenses
shall be paid by the Company within five (5) business days of the receipt of an
expense invoice from PacificWave. When feasible, PacificWave shall have the
Company incur any approved expenditures directly.

 

Page 3 to 11

   

 

[image_002.jpg] 

 

Additional or Future Financing Transaction(s) by Investor(s)

 

6. In the event any Named Investor successfully completes a Financing
Transaction subject to the terms of this Agreement, and the same Named Investor
completes another Financing Transaction or is a participant in another Financing
Transaction with the Company within two (2) years from the termination of this
Agreement, the Company shall pay PacificWave a ten percent (10%) cash fee on any
and all Funds received by the Company or on the portion of Funds contributed by
such Named Investor if part of a group or syndicate of investors.

 

Company Representations and Warranties

 

7. In order to induce PacificWave to enter into this Agreement, the Company
hereby represents and warrants to and agrees with PacificWave as follows:

 

  (a) All information provided by the Company to PacificWave or to any Named
Investor regarding the Company is true and does not omit any material fact
necessary to make such information, in light of the circumstances under which it
was delivered, not misleading. If during the Term, any event occurs, or any
event known to the Company relating to or affecting the Company shall occur, as
a result of which the information provided to PacificWave or to any Named
Investor becomes incorrect or misleading, the Company shall inform PacificWave
and any Named Investor of such occurrence within a reasonable period of time.
PacificWave and its officers, directors, employees, agents and representatives
shall have no responsibility for any information supplied by or on behalf of the
Company to any Named Investor, and the Company shall not represent to any person
or entity that PacificWave and/or its officers, directors, employees, agents and
representatives have assumed such responsibility.         (b) The execution and
delivery of this Agreement, and the consummation of the transactions herein
contemplated, and compliance with the terms of this Agreement will not conflict
with or result in a material breach of any of the terms, conditions or
provisions of, or constitute a default under, the Articles of Incorporation or
By-Laws of the Company (in any respect that is material to the Company), any
material note, indenture, mortgage, deed of trust, or other agreement or
instrument to which the Company is a party or by which the Company or any
property of the Company is bound, or to the best of the Company’s knowledge, any
existing law, order, rule, regulation, writ, injunction or decree of any
government, governmental instrumentality, agency or body, arbitration tribunal
or court, domestic or foreign, having jurisdiction over the Company or any
property of the Company, which breach would have a material adverse effect on
the business or financial condition of the Company.

 

Page 4 to 11

   

 

 [image_002.jpg]

 

  (c) The Company is duly formed, validly existing and in good standing as a
corporation under the laws of its jurisdiction of incorporation. The execution
and delivery by the Company of this Agreement have been duly authorized by all
necessary action, and this Agreement is the valid, binding and legally
enforceable obligation of the Company, except as enforcement may be limited by
general principles of equity and by bankruptcy and other laws affecting
creditors’ rights generally.

 

  (d) All offerings of securities by the Company shall be conducted in
compliance with all applicable laws, including but not limited to federal, state
and other applicable securities laws.

 

Mutual Indemnification

 

8. The Company agrees to indemnify and hold harmless PacificWave and each of its
officers, directors, employees, agents and representatives against any losses,
claims, damages or liabilities, joint or several, for which PacificWave or its
officers, directors, employees, agents and representatives may directly or
indirectly become liable in connection with or arising out of the advisory
services that are governed by this Agreement or the offering or sale of
securities of the Company. Furthermore, the Company shall reimburse any legal or
other expenses reasonably incurred by PacificWave and its officers, directors,
employees, agents and representatives in connection with investigating or
defending against any loss, claim, damage or liability or any action in respect
thereof. Notwithstanding anything to the contrary contained herein, the Company
shall not be liable hereunder for any loss, claim, damage or liability resulting
from intentional wrongdoing, recklessness, bad faith or gross negligence of
PacificWave and its officers, directors, employees, agents and representatives.
The indemnity agreement in this paragraph 8 shall, upon same terms and
conditions, extend to and inure to the benefit of each person, if any, who may
be deemed to control PacificWave and to its officers, directors, employees,
agents and representatives and shall survive the termination of this Agreement.

 

Page 5 to 11

   

 

[image_002.jpg]

 

9. PacificWave agrees to indemnify and hold harmless the Company and its
officers, directors, employees, agents and representatives against any losses,
claims, damages or liabilities, joint or several, for which the Company or its
officers, directors, employees, agents and representatives may directly or
indirectly become liable in connection with or arising out of the advisory
services that are governed by this Agreement. Furthermore, PacificWave shall
reimburse any legal or other expenses reasonably incurred by the Company and its
officers, directors, employees, agents and representatives in connection with
investigating or defending against any loss, claim, damage or liability or any
action in respect thereof. Notwithstanding anything to the contrary contained
herein, PacificWave shall not be liable hereunder for any loss, claim, damage or
liability resulting from intentional wrongdoing, recklessness, bad faith or
gross negligence of the Company and its officers, directors, employees, agents
and representatives. The indemnity agreement in this paragraph 9 shall, upon
same terms and conditions, extend to and inure to the benefit of each person, if
any, who may be deemed to control the Company and to its officers, directors,
employees, agents and representatives and shall survive the termination of this
Agreement.

 

Covenants and Obligations of Company

 

10. The Company shall make available to PacificWave all information concerning
the business, assets, operations and financial condition of the Company which
PacificWave reasonably requests in connection with the performance of its
services under this Agreement. PacificWave may rely upon the accuracy and
completeness of such information without independent verification.

 

11. In connection with the services to be provided by PacificWave under this
Agreement, PacificWave may receive from the Company information relating to the
Company which is of a confidential and proprietary nature (the “Proprietary
Information”), which may include (without limitation) trade secrets, know-how,
designs, formulas, processes, data and information regarding the Company’s
personnel, plans, operations, customers, prices, costs or financial condition.
Except for appropriate actions related to its activities under this Agreement by
PacificWave and its employees, PacificWave shall not permit any other person to
use the Proprietary Information or disclose to any other person any of the
Proprietary Information, except with the prior written consent of the Company.
PacificWave shall ensure that the confidentiality of the Proprietary Information
is maintained by its employees, contractors, affiliates and agents. Upon
termination of this Agreement, any Proprietary Information possessed by
PacificWave, including duplicates, shall be destroyed or delivered to the
Company and shall not be retained, furnished or communicated to any third party
in any form. The foregoing obligations shall not apply to disclosures of
Proprietary Information required by court order or applicable laws or to
information which, through no wrongful act or inaction or any breach on the part
of PacificWave, has become generally known or available to the public, has been
furnished to PacificWave by a third party as a matter of right and without
restriction on such disclosure, or has been developed independently by
PacificWave.

 

Page 6 to 11

   

 

[image_002.jpg] 

 

Dispute Resolution and Arbitration

 

12. The Company and PacificWave agree that any and all disputes arising out of
or in connection with this Agreement shall be resolved solely by confidential
binding arbitration by a panel of three arbitrators in Los Angeles, California,
according to the then current commercial arbitration rules of JAMS and judgment
upon the award rendered by the arbitrators may then be entered in any court
having jurisdiction thereof, and enforcement of the award and judgment shall
likewise be implemented by any court having jurisdiction of a party or the
property of a party. If either party refuses to proceed with the arbitration in
accordance with the preceding sentence, the panel shall nonetheless receive
evidence and render an award in accordance with the JAMS commercial arbitration
rules and the party seeking arbitration shall be entitled to seek equitable
remedies in any court having jurisdiction to enforce this paragraph 12. Each
party shall bear its own attorneys’ fees, expert witness fees, and costs in
connection with such arbitration, provided, that the arbitrators shall award
costs and expenses as part of their award in accordance with paragraph 14 of
this Agreement. This Agreement has been negotiated and drafted by each party,
with counsel from each party reviewing the document. The language in this
Agreement shall be construed as to its fair meaning and not strictly for or
against any party. This Agreement, and any dispute arising hereunder, shall be
governed by California law, without giving effect to any choice of law or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than California.

 

Governing Law

 

13. This Agreement shall be governed by the laws of the State of California,
without regard to its conflicts of law provisions.

 

Page 7 to 11

   

 

[image_002.jpg] 

 

Attorney’s Fees

 

14. If any party to this Agreement brings an action or actions in any forum or
proceeding directly or indirectly based on this Agreement (including, without
limitation, whether to challenge its enforceability or to interpret any of its
provisions, or regarding any other issue), the prevailing party shall be
entitled to an award of reasonable expenses incurred in connection therewith,
including, but not limited to, attorney’s and experts’ fees and arbitral or
court costs.

 

Assignment

 

15. This Agreement and the rights and obligations of the parties hereto shall
bind and inure to the benefit of any successor or successors of the Company by
reorganization, merger, consolidation or otherwise and any assignee of all or
substantially all of its business and properties. Subject to the Company’s prior
approval in writing, PacificWave shall have the right to assign its rights under
this Agreement to any person or entity as specified in writing with notice of
assignment sent to the Company by mail and/or facsimile.

 

Notices

 

16. Any notice required or permitted to be given to any of the parties to this
Agreement will be in writing and may be given by prepaid registered post,
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy to the address of such party first above
stated or such other address as any party may specify by notice in writing to
the other parties and any such notice will be deemed to have been given and
received by the party to whom it was addressed if mailed, on the third day
following the mailing thereof, if by facsimile or other electronic
communication, on successful transmission, or, if delivered, on delivery; but if
at the time of mailing or between the time of mailing and the third business day
thereafter there is a strike, lockout, or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered.

 

Authorization

 

17. Each of the undersigned parties, respectively, hereby represents and
warrants that he/she is duly authorized to execute this Agreement and that this
Agreement, when executed, shall become a valid, binding and legally enforceable
obligation, enforceable in accordance with the terms and conditions set forth
herein, except as may be limited by general principles of equity and by
bankruptcy and other laws affecting creditors’ rights generally.

 

Page 8 to 11

   

 

[image_002.jpg] 

 

Entire Agreement, Modifications and Waivers

 

18. This Agreement sets forth the complete terms and conditions between the
parties with respect to the subject matter hereof, and may not be amended except
in another written document executed by all of the parties. All prior and
contemporaneous conversations, negotiations, possible and alleged agreements,
representations, warranties and covenants concerning the subject matter hereof
are merged herein. Waiver of or failure to exercise any rights provided by this
Agreement in any respect shall not be deemed a waiver of any further or future
rights.

 

Execution

 

19. This Agreement may be executed in any number of counterparts each of which
shall be enforceable against the parties executing such counterparts, and all of
which together shall constitute a single document. Except as otherwise stated
herein, in lieu of the original documents, a facsimile transmission or copy of
the original documents shall be as effective and enforceable as the original.

 

Construction

 

20. This Agreement shall be fairly interpreted in accordance with its terms and
without any strict construction in favor of or against either party. Any
ambiguity shall not be interpreted against the drafting party.

 

Further Assurances

 

21. The parties will execute and deliver all such further documents, do or cause
to be done all such further acts and things, and give all such further
assurances as may be necessary to give full effect to the provisions and intent
of this Agreement.

 

Currency

 

22. Unless otherwise provided, all dollar amounts referred to in this Agreement
are in lawful money of the United States of America.

 



Page 9 to 11

   

 

 [image_002.jpg]

 

Number and Gender

 

23. All references to any party, whether a party to this Agreement or not, will
be read with such changes in number and gender as the context or reference
requires. When the context hereof makes it possible, the word “person” appearing
in this Agreement includes in its meaning any firm and any body corporate or
politic.

 

Set-Off

 

24. The obligation of the Company to make all payments hereunder will be
absolute and unconditional and will not be affected by any circumstance,
including, without limitation, any set-off, compensation, counterclaim,
recoupment, defence, or other right which the Company may have against
PacificWave, or anyone else for any reason whatsoever.

 

Page 10 to 11

   

 

 [image_002.jpg]

 

Please confirm that the foregoing is in accordance with your understanding by
initialing each page in the lower right hand corner, and signing and dating this
letter in the spaces provided below, and returning a copy in pdf format to us.

 

Sincerely,

 

PACIFICWAVE PARTNERS LIMITED

 



/s/ Henrik Rouf   Henrik Rouf   Managing Director  

 

The foregoing has been read, understood and approved:

 

CoConnect, Inc.

 

By: /s/ Bennett J. Yankowitz   Dated: July 15, 2015    Bennett J. Yankowitz,
President    

 



Page 11 to 11

   

